Citation Nr: 1739166	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-26 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for residuals of pleurisy.

2.  Entitlement to an effective date prior to December 20, 2001 for the grant of service connection for residuals of pleurisy.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1943 to November 1943.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   


FINDINGS OF FACT

1. The Veteran's residuals of pleurisy were productive of pre-bronchodilator readings of an FVC of 55 percent, an FEV-1 of 53 percent, and FEV-1/FVC of 94 percent, and a DLCO of 53 percent.  

2.  The Veteran does not use outpatient oxygen therapy.

3.  The DLCO reading most accurately reflects the Veteran's current level of disability for his lung disease.     

4.  In September 2012, the Board denied the Veteran's claim for an effective date prior to December 20, 2001 for the grant of service connection for residuals of pleurisy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for residuals of pleurisy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97; Diagnostic Codes 6825, 6845 (2016).

2.  The claim for an effective date prior to December 20, 2001 for the grant of service connection for residuals of pleurisy is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.201; Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a January 2014 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, private treatment records, and lay evidence submitted by the Veteran has been obtained.  The Veteran has also been provided with VA examination in May 2013 with addendum opinions in January and March 2014. 

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's service-connected pleurisy is currently evaluated at 60 percent disabling pursuant to Diagnostic Code 6825. The General Rating Formula under 38 C.F.R. § 4.97 for Interstitial Lung Disease (Diagnostic Codes 6825 through 6833) is as follows:

A 60 percent evaluation is assigned for a Forced Vital Capacity (FVC) of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.

A higher evaluation of 100 percent is assigned for FVC less than 50-percent predicted, or; diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

In May 2013, the examiner indicated that the disorder was best diagnosed as a restrictive lung disease.  The General Rating Formula for Restrictive Lung Disease (Diagnostic Codes 6840-68-45) is as follows; 

A 60 percent rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

38 C.F.R. §4.96 (d) establishes the following special provisions for the application of evaluation criteria for diagnostic codes, which include Diagnostic Codes 6825 and 6845.  

(1) Pulmonary function tests (PFT's) are required to evaluate these conditions except:

(i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less. If a maximum exercise capacity test is not of record, evaluate based on alternative criteria.

(ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.

(iii) When there have been one or more episodes of acute respiratory failure.

(iv) When outpatient oxygen therapy is required.

Additionally, post-bronchodilator results are applied to the rating criteria unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96 (d) (5).  

Here, there is no evidence that the Veteran is currently using or requires the use of oxygen therapy or that pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy have been diagnosed.  There is no evidence of acute respiratory failure during the period of the appeal.  Therefore, the exception to the requirement under 38 C.F.R. §4.96 (d)(iv) for confirmation of a disease or injury via a pulmonary function test by way of evidence of the Veteran requiring oxygen therapy, diagnoses of cardiopulmonary diagnoses, or episodes of acute respiratory failure is not met.

When there is a disparity between the results of different Pulmonary Function Tests (PFTs), so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability shall be used.  In this case, the examiner has indicated that the Veteran's DLCO(SB) most accurately reflects his level of disability.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


III.  History

In March 2013, the Veteran submitted a claim for an increased rating for residuals of pleurisy.  

Upon clinical examination in May 2013, the Veteran's residuals of pleurisy were productive of pre-bronchodilator readings of an FVC of 55 percent, an FEV-1 of 53 percent, and FEB-1/FVC of 94 percent, and a DLCO of 53 percent.  The VA examiner concluded the DLCO reading most accurately reflects the Veteran's current level of disability.  Post-bronchodilator performance was poorer.    

Private treatment records including a letter from a treating physician dated August 2013 indicate that the Veteran had continued complaints of intermittent chest pain.  He referenced private treatment records from April 2010 in which pulmonary function testing showed an FVC of 69 percent, FEV 1 of 62 percent, and diffusion of 51 percent.  There was no evidence of the use of oxygen.

In January and March 2014 addendums, the VA examiner clarified that the DLCO of 53 percent most accurately reflects the Veteran's level of disability from his restrictive lung disease.

In a March 2014 rating decision, the Veteran's rating for residuals of pleurisy were increased to 60 percent disabling effective March 28, 2013, the date VA received the Veteran's claim for increase.  This was based upon the DLCO score of 53 percent, satisfying the criteria for DLCO of 40 to 55 percent of predicted value at the 60 percent level.  

IV.  Analysis

The Veteran contends that he is entitled to a rating in excess of 60 percent for residuals of pleurisy.  

He is competent to report being sick during service.  He is also competent to report pain in his chest.  He is also competent to report that he has been diagnosed with pleurisy and pneumonia by a physician.  The Board finds these reports credible.

Here, applying both interstitial and restrictive lung disease criteria, the objective medical evidence suggests that a 60 percent rating, but no higher, is warranted.  The May 2013 VA examination with January and March 2014 addendums revealed findings that most closely approximate a 60 percent rating.  This was based upon the DLCO score of 53 percent, satisfying the criteria for DLCO of 40 to 55 percent of predicted value at the 60 percent level.  The VA examiner opined that the DLCO score most accurately reflects the Veteran's level of disability from his restrictive lung disease.   The Board finds this evidence to be highly probative.

A higher rating of 100 percent is not warranted because the Veteran's DLCO score is 53.  In order to be rated at 100 percent, this would have to be less than 40 percent.  The record does not show that the Veteran requires oxygen therapy, has cardiopulmonary diagnoses, or experienced episodes of acute respiratory failure. 

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Earlier Effective Date Claim

The Board previously dismissed the Veteran's claim for an earlier effective date for service connection for residuals of pleurisy in September 2012.  The Board cited the finality of the prior rating decision and that the law precluded a claimant from raising a "freestanding" earlier effective date claim regarding a now final RO rating decision.  The Board also advised that Veteran may bring an earlier effective date claim entirely on the basis of a specifically articulated theory of Clear and Unmistakable Error.  
 
In January 2013 letter to the Veteran, the RO explained the need for a claim alleging clear and unmistakable error should the Veteran elect to pursue an earlier effective date claim.  

In March 2013, the Veteran filed a new claim for an earlier effective date prior to December 20, 2001.  

The Board's inquiry in this case into the proper effective date of service connection for residuals of pleurisy begins with the question of whether there is a valid basis in the first instance to bring an earlier effective date claim.  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) in its decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006) addressed the matter of the adjudication of claims for an earlier effective date for a VA benefit, where there is of record a prior final RO decision which considered and decided a claim for that identical benefit.  In Rudd, the Court held that where a claim for an earlier effective date represents disagreement with an effective date assigned pursuant to a final RO rating decision, absent an attempt to vitiate the finality of that decision through an allegation of clear and unmistakable error in the decision, the claimant has merely raised a "freestanding" claim that cannot remove the finality of the decision which assigned the previous effective date.  

In the instant case, the Rudd decision again precludes the Veteran from raising a "freestanding" earlier effective date claim regarding a now final RO rating decision.   Here, the Veteran has not specifically alleged clear and unmistakable error in a rating decision or Board decision, including the March 1944 rating decision.

Based upon the governing law regarding the assignment of effective dates,               the Board is constrained to find that the Veteran's claim for an earlier effective date is precluded as a matter of law and must be dismissed.  


ORDER

Entitlement to an evaluation in excess of 60 percent for residuals of pleurisy is denied.

The claim for an effective date prior to December 20, 2001 for the grant of service connection for residuals of pleurisy is dismissed.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


